Title: From Thomas Jefferson to Alexander Donald, 28 July 1787
From: Jefferson, Thomas
To: Donald, Alexander



Dear Sir
Paris July 28. 1787.

I received with infinite satisfaction your letter of the 1st. of March. It was the first information I had of your being in America. There is no person whom I shall see again with more cordial joy whenever it shall be my lot to return to my native country; nor any one whose prosperity in the mean time will be more interesting to me. I find as I grow older that I set a higher value on the intimacies of my youth, and am more afflicted by whatever loses one of them to me. Should it be in my power to render any service in your shipment of tobacco to Havre de Grace, I shall do it with great pleasure. The order of Berni has I believe been evaded by the farmers general  as much as possible. At this moment I receive information from most of the seaports that they refuse taking any tobacco under pretext that they have purchased their whole quantity. From Havre I have heard nothing, and beleive you will stand a better chance there than any where else. Being one of the ports of manufacture too it is entitled to a higher price. I have now desired that the farmers may make a distinct return of their purchases which are conformable to the order of Berni. If they have really bought their quantity on those terms, we must be satisfied: if they have not, I shall propose their being obliged to make it up instantly. There is a considerable accumulation of tobacco in the ports.
Among many good qualities which my countrymen possess, some of a different character unhappily mix themselves. The most remarkable are indolence, extravagance, and infidelity to their engagements. Cure the two first, and the last would disappear, because it is a consequence of them, and not proceeding from a want of morals. I know of no remedy against indolence and extravagance but a free course of justice. Every thing else is merely palliative: but unhappily the evil has gained too generally the mass of the nation to leave the course of justice unobstructed. The maxim of buying nothing without money in our pocket to pay for it, would make of our country one of the happiest upon earth. Experience during the war proved this; as I think every man will remember that under all the privations it obliged him to submit to during that period he slept sounder, and awaked happier than he can do now. Desperate of finding relief from a free course of justice, I look forward to the abolition of all credit as the only other remedy which can take place. I have seen therefore with pleasure the exaggerations of our want of faith with which the London papers teem. It is indeed a strong medecine for sensible minds, but it is a medecine. It will prevent their crediting us abroad, in which case we cannot be credited at home. I have been much concerned at the losses produced by the fire of Richmond. I hope you have escaped them. It will give me much pleasure to hear from you as often as you can spare a moment to write. Be assured that nobody entertains for you sentiments of more perfect and sincere esteem than Dear Sir Your friend & servant,

Th: Jefferson

